Citation Nr: 1102624	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for epicondylitis of the left 
elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1964 to 
September 1971, including a tour in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The RO in Montgomery, Alabama, has since assumed jurisdiction, 
and that office forwarded the appeal to the Board.

In his May 2005 substantive appeal (on VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board at the RO in Montgomery, Alabama.  In an April 2009 letter, 
he was notified that his hearing had been scheduled for June 9, 
2009.  But he submitted a statement in support of claim on the 
day his hearing was to be held indicating he was withdrawing his 
hearing request.  38 C.F.R. § 20.704(e) (2010).  He asked, 
instead, that the Board render a decision based on the evidence 
already of record.

The Board subsequently, in September 2009, issued a decision 
determining there was not new and material evidence to reopen a 
previously denied claim for service connection for arthritis of 
the left knee.  The Board also denied claims for service 
connection for carpal tunnel syndrome and arthritis of the left 
wrist.  However, the Board remanded the remaining claim for 
service connection for epicondylitis of the left elbow to the RO 
via the Appeals Management Center (AMC) for further development 
and consideration - including especially to obtain a medical 
nexus opinion concerning the etiology of this claimed disorder in 
terms of whether it is attributable to the Veteran's military 
service and, in particular, to documented complaints and/or an 
injury.




FINDING OF FACT

Following and as a result of the Board's September 2009 remand of 
this claim, the VA compensation examiner that previously had 
evaluated the Veteran in November 2008 - when the left elbow 
epicondylitis reportedly had "resolved," concluded in January 
2010 that, even if accepting the Veteran had this disability 
in 2001 when filing his claim for this condition, it nonetheless 
is less likely than not caused by, related to, or worsened beyond 
its natural progression by his military service, including by his 
1967 injury in Vietnam.


CONCLUSION OF LAW

The epicondylitis of the left elbow was not incurred in or 
aggravated by the Veteran's military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2002, January 2004, March 2006 and December 2009.  The letters 
informed him of the evidence required to substantiate his claim 
and of his and VA's respective responsibilities in obtaining this 
supporting evidence.  Note also that the March 2006 and December 
2009 letters complied with Dingess by as well discussing the 
downstream disability rating and effective date elements of the 
claim.  And of equal or even greater significance, after 
providing that additional Dingess notice in March 2006, the RO 
went back and readjudicated his claim in the December 2008 SSOC- 
including considering any additional evidence received in 
response to that additional notice.  See again Mayfield IV and 
Prickett, supra.  Moreover, following the additional Dingess 
letter in December 2009, the AMC again readjudicated the claim in 
the SSOC since issued in September 2010.  So any arguable timing 
defect in the provision of that additional notice has been 
rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service personnel records (SPRs), service treatment records 
(STRs), VA treatment records, private treatment records, Social 
Security Administration (SSA) records, and lay statements in 
support of his claim.  In addition, the RO and AMC arranged for 
VA compensation examinations in August 2002 and November 2008 
and, pursuant to the Board's September 2009 remand directive, 
also in January 2010 obtained a supplemental medical nexus 
opinion to determine whether the epicondylitis of the left elbow 
is attributable to the Veteran's military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  And in obtaining this requested opinion 
concerning this determinative issue, there was substantial 
compliance with this remand directive.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The Board therefore is satisfied that VA has provided all 
assistance required by the VCAA and that appellate review may 
proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for Epicondylitis of the 
Left Elbow

The Veteran contends this disorder is the result of an injury he 
sustained during service, while stationed in Vietnam, when a 
1600-pound crate box of telephone cable fell on him and crushed 
him against another container.  He says that he went to the 12th 
Evac Hospital for treatment, but that only his left knee was 
actually treated by the evaluating physicians.  He also 
acknowledges that he did not start having a problem with his left 
elbow until later arriving in Germany in 1970, and that he was 
advised at the time by a doctor at the 97th General Hospital that 
the left elbow pain was of unknown origin.

Unfortunately, after reviewing the evidence of record - 
including the medical nexus opinion most recently obtained on 
remand, the Board finds that the preponderance of the evidence is 
against this claim for service connection, so it must be denied.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  There is no such presumption for 
epicondylitis, however.  That is, unlike, say, arthritis, there 
is no presumption it was incurred in service, even if manifested 
to a compensable degree of at least 
10-percent disabling within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3;309(a).



Therefore, to establish entitlement to direct service connection, 
there must be:  (1) a medical diagnosis of this claimed 
disability; (2) medical or perhaps lay evidence of in-service 
occurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the in-service 
injury or disease and this current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

In order to establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

If, however, chronicity of disease or injury in service is not 
established, or is at least legitimately questionable, then a 
showing of continuity of symptomatology following service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Establishing continuity of symptomatology under 38 C.F.R. § 
3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements, to etiologically link current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  


However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson is 
competent to identify the medical condition, (e.g., a broken leg, 
separated shoulder, flat feet, varicose veins, etc.), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  All reasonable doubt is resolved in the Veteran's favor.  
38 CFR § 3.102.  

As the Board explained when previously remanding this claim in 
September 2009, there is some question as to whether the Veteran 
has left elbow epicondylitis, at least now.  This is because, at 
the conclusion of his most recent November 2008 VA compensation 
examination, the VA examiner listed this diagnosis but also 
indicated the condition had "resolved" - pointing out there 
were no objective clinical findings and no associated functional 
impairment.

However, the Veteran's earlier-dated private medical records from 
2001 also show this diagnosis, so, as the Board conceded, this is 
sufficient to satisfy the requirement of current disability.  In 
McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
clarified that this requirement of current disability is 
satisfied when the claimant has the disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of the claim and that he may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim.

Hence, as the Board went on to note, resolution of this claim 
ultimately turns on whether there also is the required probative 
(meaning competent and credible) evidence attributing this 
disorder to the Veteran's military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  And, unfortunately, based on the medical opinion 
obtained on remand concerning this determinative issue, it is in 
this critical respect that the Veteran's claim fails.

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's STRs show he was seen on several occasions for 
complaints of left arm pain.  He complained of left elbow pain, 
beginning in March 1970, and in January 1971 was admitted to the 
97th General Hospital and advised that he had pain of 
unknown origin.  So there is no disputing he had pertinent 
complaints referable to his left elbow while in service and, 
indeed, that he also was evaluated and treated as a result as he 
has alleged.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(indicating the Board must make an express credibility finding 
regarding lay evidence).



But, even so, to establish his entitlement to service connection, 
there also has to be confirmation of consequent disability.  That 
is to say, it is not enough merely to have had relevant 
complaints and treatment in service, and current disability, 
since there also has to be competent and credible evidence 
establishing the required linkage between what occurred in 
service and what is now manifested.  See Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The first point worth noting in this regard is that the report of 
the Veteran's May 1971 military separation examination is 
unremarkable for any relevant subjective complaints of pain, 
etc., or objective clinical findings or diagnoses referable to 
his left elbow or arm.  This, in turn, raises the question of 
whether his left elbow and arm pain in service was chronic, 
meaning permanent, versus just acute and transitory and 
eventually resolved prior to his discharge.  And, as explained, 
in this circumstance there also needs to be competent and 
credible indication of continuity of symptomatology since 
service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, both during service 
and since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  So to establish this 
required showing of continuous symptoms (e.g., left elbow pain, 
etc.) since service, it is not necessary to have actual medical 
treatment records documenting this, although, of course, this 
type of documentation is also acceptable to establish this fact.  
And since the Veteran, even as a layman, is competent to say he 
has experienced continuous left elbow pain since service, the 
Board must acknowledge his lay testimony concerning this 
possibility.  See Washington v. Nicholson, 19 Vet. App. 363 
(2005).  But to ultimately have probative value, his lay 
testimony concerning this also must be credible, so not just 
competent.  As the Federal Circuit Court explained in Buchanan, 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See also Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

It further warrants mentioning that the Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence, so including lay evidence, in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The mere fact that there are no indications the Veteran 
complained of pain or other symptoms involving his left elbow for 
many years after service, indeed for decades, is probative 
evidence against the notion that he has experienced continuity of 
symptomatology since service - although, as mentioned, this, 
alone, is not altogether dispositive of this question.  See Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).

When filing his initial claim for VA disability benefits in 
October 1971, the month after his military service ended, the 
Veteran made no mention of any symptoms involving his left elbow 
(he only reported having arthritis in his neck and 
left shoulder).  See his October 1971 claim application (on VA 
Form 21-526e).  He next filed a VA claim in May 1995, but even 
then concerning his left knee, so again not regarding his left 
elbow.  See his statement in support of claim (VA Form 21-4138) 
dated that month.  If he had indeed also been experiencing 
problems with his left elbow, such as on account of 
epicondylitis, it only stands to reason that he would have at 
least mentioned this additional disability, but he clearly did 
not.  So there is not the required showing of continuous left 
elbow symptoms since service, despite his more recent 
unsubstantiated lay testimony to the contrary.



Regardless, according to 38 C.F.R. § 3.303(d), service connection 
is still permissible if the evidence, including that pertinent to 
service, establishes the claimed disorder is related to service.

The file contains his VA outpatient treatment records from 
November 2001 to November 2004, from April 2005 to April 2006, 
and from April 2007 to November 2008.  Additionally, he submitted 
his private treatment records from Dr. J.C., dated in May 1997, 
April 2001 and August 2001.  Still other records from Dr. R.W. 
are dated in August 2001 and March 2005, and there are yet other 
records from Dr. R.S. dated in March 2001.  However, these 
records only confirm the diagnosis of epicondylitis and discuss 
the Veteran's treatment for this disorder, facts the Board 
already have accepted.  More importantly, none of these records 
contains any medical nexus opinion linking this disorder to his 
military service.

The Veteran's August 2002 VA compensation examination noted his 
elbow was symptomatic and that he was wearing a tennis brace.  
Upon physical examination, his range of motion was from 0 to 130 
degrees, with a little "pressure."  Further, he reported 
tenderness to palpation directly over the lateral epicondyle.  
The examiner diagnosed lateral epicondylitis of the left elbow, 
but did not render any opinion as to the etiology of this 
disorder.

The Veteran had another VA compensation examination in November 
2008.  He reported experiencing a burning sensation and pain in 
his left elbow.  During range-of-motion testing, the examiner 
observed flexion of this elbow from 0 to 135 degrees, extension 
to 0 degrees, forearm supination from 0 to 90 degrees, and 
pronation also from 0 to 90 degrees.  This essentially is normal 
range of motion in each of these directions or, at most, only 
very slight limitation of motion.  See 38 C.F.R. § 4.71, Plate I.  
Additionally, X-rays did not reveal any indications of fracture 
or dislocation, osteoblastic or osteolytic lesions, but rather 
showed normal joint spaces.  So the radiographic findings also 
were negative.  And, as a result, the examiner concluded the 
epicondylitis of the left elbow had resolved and there were no 
objective findings or functional impairment.



Since, however, that examiner failed to render an opinion as to 
the etiology of this disorder as a result of these unremarkable 
findings (yet, the Veteran had received the required diagnosis 
since filing his claim in 2001 according to the other records in 
the file), the Board remanded in September 2009 for supplemental 
comment from this VA examiner regarding whether any current left 
elbow disability dates back to the Veteran's service or is 
attributable to his service.

This VA examiner provided this requested additional medical 
comment in January 2010.  He concluded that, even if accepting 
the Veteran had this disability in 2001 when filing his claim for 
this condition, it nonetheless is less likely than not caused by, 
related to, or worsened beyond its natural progression by his 
military service, including by his 1967 injury in Vietnam.  When 
discussing the rationale for this unfavorable medical opinion, 
this examiner indicated that he considered significant the length 
of time between service and the Veteran's complaints concerning 
his left elbow and other upper extremity diagnoses.  
This examiner also confirmed that his opinion was based on a 
review of the claims file, including the Veteran's STRs and post-
service treatment records.

The Board therefore finds this VA examiner's January 2010 opinion 
is entitled to considerable probative weight because it has the 
proper factual foundation and predicate.  See Elkins v. Brown, 5 
Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  He 
considered the Veteran's past military, health and social 
histories; in other words, the opinion is not just based on data 
and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  Moreover, it is unrefuted.

Additionally, records from the SSA show the Veteran has been 
receiving disability benefits from this other Federal agency 
since May 2005, but for left shoulder impingement and 
degenerative disc disease of the cervical spine.  These records 
do not pertain to his claim concerning his left elbow, so 
ultimately are irrelevant.  And, in any event, the Board is not 
bound by the findings of disability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991) (indicating the SSA's favorable determination, while 
probative evidence to 


be considered in a claim with VA, is not dispositive or 
altogether binding on VA since the agencies have different 
disability determination requirements).  See also Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, because these 
SSA records do not specifically concern the left elbow disorder, 
but instead pertain to other unrelated disabilities, these 
records are not determinative of whether the epicondylitis of the 
left elbow is related to his military service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for epicondylitis of the left elbow.  So there is no reasonable 
doubt to resolve in his favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for epicondylitis of the left 
elbow is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


